

Exhibit 10.1




CYPRESS SEMICONDUCTOR CORPORATION
2013 STOCK PLAN
(Amended and Restated as of June 20, 2017)


1.PURPOSES OF THE PLAN. THE PURPOSES OF THIS STOCK PLAN ARE:
•
to promote the long-term success of the Company’s business;

•
to attract and retain the best available personnel for positions of substantial
responsibility; and

•
to provide long-term incentive to Employees, Consultants and Outside Directors
that is aligned with the long-term interest of the Company’s stockholders.



2.COMPONENTS OF THE PLAN. THE PLAN PROVIDES FOR:
•
the discretionary granting of Options, Stock Appreciation Rights, Restricted
Stock or Restricted Stock Units to Employees, Consultants and Outside Directors,
which Options may be either Incentive Stock Options (for Employees only) or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant; and

•
the grant of Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock or Restricted Stock Units to Outside Directors pursuant to an automatic,
non-discretionary formula.



3.SHARES SUBJECT TO THE PLAN. Subject to any adjustments contemplated under
Section 16 of the Plan, the maximum aggregated number of Shares authorized for
issuance under the Plan is 203,635,220. The Shares may be authorized, but
unissued, or reacquired Common Stock. Any Shares subject to Options or Stock
Appreciation Rights shall be counted against the numerical limits of this
Section 3 as one Share for every Share subject thereto. Any Shares of Restricted
Stock or Restricted Stock Units with a per Share or unit purchase price lower
than 100% of Fair Market Value on the date of grant shall be counted against the
numerical limits of this Section 3 as 1.88 Shares for every one Share subject
thereto. To the extent that a Share that was subject to an Award that counted as
1.88 Shares against the Plan reserve pursuant to the preceding sentence is
recycled back into the Plan under the next paragraph of this Section 3, the Plan
shall be credited with 1.88 Shares.
Subject to Section 16 of the Plan, if any Shares that have been subject to an
Option or SAR (whether granted under this Plan or the Terminated Plans) cease to
be subject to such Option or SAR (other than through exercise of the Option or
SAR), or if any Option or SAR granted hereunder or thereunder is forfeited, or
any Option or SAR otherwise terminates prior to the issuance of Common Stock to
the Participant, the Shares that were subject to such Option or SAR shall again
be available for distribution in connection with future awards under the Plan
(unless the Plan has terminated).
Shares that have actually been issued under the Plan upon exercise of an Option
shall not in any event be returned to the Plan and shall not become available
for future distribution under the Plan. With respect to SARs, when an SAR is
exercised, the full number of shares subject to the SAR or portion thereof being
exercised shall be counted against the numerical limits of this Section 3 above
as one Share for every Share subject thereto, regardless of the number of Shares
used to settle the SAR upon exercise. For example, if an SAR covering 100 shares
is exercised by a Participant and the Participant receives 80 Shares (with 20
Shares withheld to cover the SAR exercise





--------------------------------------------------------------------------------




price), the Plan Share reserve shall be debited the full 100 Shares and such
Shares will not be available for future distribution under the Plan. Similarly,
if Shares are withheld to satisfy the minimum statutory withholding obligations
arising in connection with the vesting, exercise or issuance of any Award (or
delivery of the related Shares), such withheld Shares will not be available for
future issuance under the Plan.
Shares of Restricted Stock (including Restricted Stock Units) that do not vest
and thus are forfeited back to or repurchased by the Company shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares of Restricted Stock or Restricted Stock Units that vest
shall not in any event be returned to the Plan and shall not become available
for future distribution under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
16 of the Plan, the maximum number of Shares that may be issued upon the
exercise of Incentive Stock Options shall equal the aggregate Share number
stated in the first paragraph of Section 3, plus, to the extent allowable under
Section 422 of the Code and the Treasury Regulations promulgated thereunder, any
Shares that become available for issuance under the Plan pursuant to the second
and third paragraphs of this Section 3.


4.ADMINISTRATION OF THE PLAN.


4.1     Procedure.


4.1.1    Multiple Administrative Bodies. The Plan may be administered by
different Committees with respect to different groups of Employees, Consultants
and Directors.


4.1.2    Section 162(m). To the extent that the Administrator determines it to
be desirable to grant Awards hereunder that are intended to constitute qualified
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.


4.1.3    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.


4.1.4    Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which Committee shall be
constituted to satisfy Applicable Laws.


4.1.5    Administration With Respect to Automatic Grants to Outside Directors.
Automatic grants to Outside Directors shall be pursuant to a non-discretionary
formula as set forth in Section 10 hereof and therefore shall not be subject to
any discretionary administration.


4.2    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:







--------------------------------------------------------------------------------




4.2.1    to determine the Fair Market Value of the Common Stock, in accordance
with subsection 24.17 of the Plan;


4.2.2    to select the Consultants, Employees and Outside Directors to whom
Options, Stock Appreciation Rights, Restricted Stock or Restricted Stock Units
may be granted hereunder;


4.2.3    to determine whether and to what extent Options, Stock Appreciation
Rights, Restricted Stock or Restricted Stock Units are granted hereunder;


4.2.4    to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;


4.2.5    to approve forms of agreement, including electronic forms, for use
under the Plan;


4.2.6    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Option, Stock Appreciation Right, Restricted Stock or
Restricted Stock Unit award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options or SARs may be exercised and when Restricted Stock or Restricted Stock
Units vest or are issued (which may, in either case, be based on performance
criteria), any vesting acceleration or waiver of forfeiture or repurchase
restrictions, any deferral features for Restricted Stock or Restricted Stock
Units, including those with performance-based vesting criteria, and any
restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;


4.2.7    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;


4.2.8    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;


4.2.9    to modify or amend each Award (subject to Section 19 of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan (but not longer than the original Option or SAR term);


4.2.10    to allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or SAR or the vesting or issuance of Restricted Stock or Restricted
Stock Units that number of Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;


4.2.11    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;





--------------------------------------------------------------------------------






4.2.12    to determine the terms and restrictions applicable to Awards; and


4.2.13    to make all other determinations deemed necessary or advisable for
administering the Plan.


4.3    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.


5.ELIGIBILITY.


5.1    Discretionary Awards. Nonstatutory Stock Options, SARs, Restricted Stock
and Restricted Stock Unit Awards may be granted to Employees, Consultants and
Outside Directors. Incentive Stock Options may be granted only to Employees. If
otherwise eligible, an Employee, Consultant or Outside Director who has been
granted an Award may be granted additional Awards.


5.2    Outside Director Awards. Outside Directors shall also receive
automatically granted Awards pursuant to Section 10 hereof.


6.LIMITATIONS.


6.1    Each Option shall be designated in the Notice of Grant or Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value:


6.1.1    of Shares subject to a Participant’s incentive stock options granted by
the Company, any Parent or Subsidiary, which


6.1.2    become exercisable for the first time during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
excess Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6.1.2, incentive stock options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares shall
be determined as of the time of grant.


6.2    Neither the Plan nor any Award shall confer upon any Participant any
right with respect to continuing the Participant’s employment or consulting
relationship or tenure as a director with the Company, nor shall they interfere
in any way with the Participant’s, the Company’s, or the Company’s
stockholders’, right to terminate such employment or consulting relationship or
tenure as a Director with the Company at any time, with or without cause.


6.3    The following limitations shall apply to grants of Options and SARs to
Employees:


6.3.1    No Employee shall be granted, in any fiscal year of the Company,
Options and SARs to purchase, in the aggregate, more than 3,000,000 Shares.







--------------------------------------------------------------------------------




6.3.2    The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
subsection 16.1 and any spin-off, split-off or similar transaction involving
equity securities of a Subsidiary or former Subsidiary as described in
subsection 16.4.


6.3.3    If an Option or SAR is cancelled (other than in connection with a
transaction described in Section 16), the cancelled Option or SAR will be
counted against the limit set forth in subsection 6.3.1. For this purpose, if
the exercise price of an Option or SAR is reduced (which would require prior
stockholder approval pursuant to Section 23 hereof), the transaction will be
treated as a cancellation of the Option or SAR and the grant of a new Option or
SAR.


7.TERM OF PLAN. The plan was amended and restated in 2017. It shall continue in
effect until April 14, 2027, unless terminated earlier under Section 18 of the
plan.


8.TERM OF OPTION OR SAR. The term of each option or SAR shall be eight (8) years
from the date of grant or such shorter term as may be provided in the notice of
grant, option or SAR agreement. In the case of an incentive stock option granted
to a participant who, at the time the incentive stock option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the company or any parent or subsidiary, the term of the
incentive stock option shall be five (5) years from the date of grant or such
shorter term as may be provided in the notice of grant or option agreement.


9.OPTION AND SAR EXERCISE PRICE; OPTION CONSIDERATION.


9.1    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option or SAR shall be determined by the
Administrator, subject to the following:


9.1.1    In the case of an Incentive Stock Option


9.1.1.1    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.


9.1.1.2    granted to any Employee other than an Employee described in paragraph
(9.1.1.1) immediately above, the per Share exercise price shall be no less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.


9.1.2    In the case of a Nonstatutory Stock Option or an SAR, the per Share
exercise price shall be no less than one hundred percent (100%) of Fair Market
Value per Share on the date of grant.


9.2    Vesting Period and Exercise Dates. At the time an Option or SAR is
granted, the Administrator shall fix the period within which the Option or SAR
may be exercised and shall determine any conditions which must be satisfied
before the Option or SAR may be exercised. In so doing, the Administrator may
specify that an Option or SAR may not be exercised until the completion of a
service period or until certain performance milestones are achieved.







--------------------------------------------------------------------------------




9.3    Form of Option Consideration. Except with respect to automatic stock
option grants to Outside Directors, the Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. The form of
consideration shall be set forth in the Notice of Grant or Option Agreement and
may, as determined by the Administrator (and to the extent consistent with
Applicable Laws), consist entirely of:


9.3.1    cash;


9.3.2    check;


9.3.3    promissory note;


9.3.4    other previously-owned Shares which have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;


9.3.5    delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price;


9.3.6    any combination of the foregoing methods of payment; or


9.3.7    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


10.GRANTS TO OUTSIDE DIRECTORS.


10.1    Procedure for Grants. Each Outside Director shall be granted an Award on
the date of his or her initial election or appointment to the Board and annually
thereafter on the date of the annual stockholder meeting (so long as the Outside
Director is elected at the annual stockholder meeting and has been serving as
such for at least three months prior to the annual meeting date), in an amount
determined by the Administrator in its sole discretion. Such Awards shall vest
and be payable and subject to such other terms and conditions as may be
determined by the Administrator.


10.2    Outside Director Award Limitations. No Outside Director may be granted,
in any fiscal year of the Company, Awards, with a grant date fair value
(determined in accordance with either GAAP or IASB principles) of more than
$500,000, increased to $750,000 in connection with his or her initial service.


10.3    Consideration for Exercising Outside Director Stock Options. The
consideration to be paid for the Shares to be issued upon exercise of an Outside
Director Option (granted on or prior to May 22, 2009) shall consist entirely of
cash, check, other Shares of previously owned Common Stock which have a fair
market value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised, and, for Options granted
on or after the 2004 Company annual stockholder meeting, to the extent permitted
by Applicable Laws, delivery of a properly executed exercise notice together
with such other documentation as the Administrator and the broker, if
applicable, shall require to effect an exercise of the Option and





--------------------------------------------------------------------------------




delivery to the Company of the sale or loan proceeds required to pay the
exercise price, or any combination of such methods of payment.


10.4    Post-Directorship Exercisability.


10.4.1    Termination of Status as a Director. If an Outside Director ceases to
serve as a Director, he or she may, but only within ninety (90) days, or, for
Options granted on or after the 2004 Company annual stockholder meeting, within
one year, after the date he or she ceases to be a Director of the Company,
exercise his or her Option to the extent that he or she was entitled to exercise
it at the date of such termination. To the extent that he or she was not
entitled to exercise an Option at the date of such termination, or if he or she
does not exercise such Option (which he or she was entitled to exercise) within
the time specified herein, the Option shall terminate.


10.4.2    Disability of Director. Notwithstanding the provisions of subsection
10.4.1 above, in the event a Director is unable to continue his or her service
as a Director with the Company as a result of his or her Disability, he or she
may, but only within six (6) months, or, for Options granted on or after the
2004 Company annual stockholder meeting, within one year, from the date of
termination, exercise his or her Option to the extent he or she was entitled to
exercise it at the date of such termination. To the extent that he or she was
not entitled to exercise the Option at the date of termination, or if he or she
does not exercise such Option (which he or she was entitled to exercise) within
the time specified herein, the Option shall terminate.


10.4.3    Death of Director. In the event of the death of a Director:


10.4.3.1    during the term of the Option who is at the time of his death a
Director of the Company and who shall have been in Continuous Status as a
Director since the date of grant of the Option, the Option may be exercised, at
any time within six (6) months, or, for Options granted on or after the 2004
Company annual stockholder meeting, within one year, following the date of
death, by the Director’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that would have accrued had the Director continued living and
remained in Continuous Status as a Director for twelve (12) months after the
date of death; or


10.4.3.2    within thirty (30) days after the termination of Continuous Status
as a Director, the Option may be exercised, at any time within six (6) months,
or, for Options granted on or after the 2004 Company annual stockholder meeting,
within one year, following the date of death, by the Participant’s estate or by
a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that had accrued at
the date of termination.


11.EXERCISE OF OPTION OR SAR.


11.1    Procedure for Exercise; Rights as a Stockholder. Any Option or SAR
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option or SAR Agreement. An Option or SAR may not be exercised for
a fraction of a Share.







--------------------------------------------------------------------------------




An Option or SAR shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) for Options
only, full payment for the Shares with respect to which the Option is exercised.
Full payment for Options may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Option Agreement and the
Plan. Shares issued upon exercise of an Option or SAR shall be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the stock certificate evidencing such
Shares is issued (as evidenced by the valid and appropriate entry on: the books
of the Company or of a duly authorized transfer agent of the Company or in a
Participant’s account on the electronic platform maintained to administer the
Plan), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option or SAR. The Company shall issue (or cause to be issued)
such stock certificate promptly after the Option or SAR is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 16 of the Plan.


Exercising an Option or SAR in any manner shall decrease the number of Shares
thereafter available for sale under the Option or SAR by the number of Shares as
to which the Option or SAR is exercised.


11.2    Termination of Service. Upon termination of a Participant’s Continuous
Status as an Employee, Consultant or Director, other than upon the Participant’s
death or Disability, the Participant may exercise the Option or SAR, but only
within such period of time as is specified in the Notice of Grant, Option or SAR
Agreement, and, unless otherwise determined by the Administrator, only to the
extent that the Participant was entitled to exercise it at the date of
termination (but in no event later than the expiration of the term of such
Option or SAR as set forth in the Notice of Grant or Option Agreement). In the
absence of a specified time in the Notice of Grant, Option or SAR Agreement, the
Option or SAR shall remain exercisable for thirty (30) days following the
Participant’s termination of Continuous Status as an Employee, Consultant or
Director. If, at the date of termination, the Participant is not entitled to
exercise the entire Option or SAR, the Shares covered by the unexercisable
portion of the Option or SAR shall revert to the Plan. If, after termination,
the Participant does not exercise the Option or SAR within the time specified by
the Administrator, the Option or SAR shall terminate, and the Shares covered by
such Option or SAR shall revert to the Plan.


11.3    Disability of Participant. In the event that a Participant’s Continuous
Status as an Employee, Consultant or Director terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
at any time within six (6) months or such other period of time not exceeding
twelve (12) months, as is specified in the Notice of Grant, Option or SAR
Agreement, except in the case of stock option grants to Outside Directors, which
shall be exercised as specified in Section 10. Unless otherwise determined by
the Administrator, any such Options or SARs may only be exercised to the extent
that the Participant was entitled to exercise it at the date of such termination
(but in no event later than the expiration of the term of such Option or SAR as
set forth in the Notice of Grant, Option or SAR Agreement). If, at the date of
termination, the Participant is not entitled to exercise his or her entire
Option or SAR, the Shares covered by the unexercisable portion of the Option or
SAR shall revert to the Plan. If, after termination, the Participant does not
exercise his or her Option or SAR within the time specified herein, the Option
or SAR shall terminate, and the Shares covered by such Option or SAR shall
revert to the Plan.


11.4    Death of Participant. In the event of the death of a Participant (other
than an Outside Director with respect to his or her stock option grant):





--------------------------------------------------------------------------------






11.4.1    during the term of the Option or SAR who is at the time of his or her
death an Employee, Consultant or Director of the Company and who shall have been
in Continuous Status as an Employee, Consultant or Director since the date of
grant of the Option or SAR, the Option or SAR may be exercised, at any time
within six (6) months following the date of death, by the Participant’s estate
or by a person who acquired the right to exercise the Option or SAR by bequest
or inheritance, but only to the extent of the right to exercise that would have
accrued had the Participant continued living and remained in Continuous Status
as an Employee, Consultant or Director for twelve (12) months after the date of
death; or


11.4.2    within thirty (30) days after the termination of Continuous Status as
an Employee, Consultant or Director, the Option or SAR may be exercised, at any
time within six (6) months following the date of death, by the Participant’s
estate or by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance, but only to the extent of the right to exercise that had
accrued at the date of termination.


12.STOCK APPRECIATION RIGHTS.


12.1    The SAR shall entitle the Participant, by exercising the SAR, to receive
from the Company an amount equal to the excess of (x) the Fair Market Value of
the Common Stock covered by exercised portion of the SAR, as of the date of such
exercise, over (y) the Fair Market Value of the Common Stock covered by the
exercised portion of the SAR, as of the date on which the SAR was granted;
provided, however, that the Administrator may place limits on the amount that
may be paid upon exercise of a SAR.


12.2    SARs shall be exercisable, in whole or in part, at such times as the
Administrator shall specify in the Participant’s Award Agreement.


12.3    Form of Payment. The Company’s obligation arising upon the exercise of a
SAR may be paid in Common Stock or in cash, or in any combination of Common
Stock and cash, as the Administrator, in its sole discretion, may determine, but
only as specified in the Notice of Grant or SAR Agreement. Shares issued upon
the exercise of a SAR shall be valued at their Fair Market Value as of the date
of exercise.


12.4    Rule 16b-3. SARs granted hereunder shall contain such additional
restrictions as may be required to be contained in the Plan or Award Agreement
in order for the SAR to qualify for the maximum exemption provided by
Rule 16b-3.


13.RESTRICTED STOCK/RESTRICTED STOCK UNITS.


13.1    Grant of Restricted Stock/Restricted Stock Units. Subject to the terms
and conditions of the Plan, Restricted Stock or Restricted Stock Units may be
granted to Employees, Consultants and Outside Directors at any time and from
time to time as shall be determined by the Administrator, in its sole
discretion. The Administrator shall have complete discretion to determine
(i) the number of Shares subject to a Restricted Stock or Restricted Stock Unit
Award granted to any Participant (provided that during any Fiscal Year, no
Participant shall receive more than 1,500,000 Shares in the aggregate of
Restricted Stock or Restricted Stock Unit Awards) (ii) whether the form of the
award shall be Shares or rights to acquire Shares (i.e., Restricted Stock
Units), and (iii) the conditions that must be satisfied, which may include or
consist entirely of performance-based milestones, upon which is conditioned the
grant or vesting of Restricted Stock or Restricted Stock Units. The foregoing





--------------------------------------------------------------------------------




limitation in subsection 13.1(i) shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in subsection 16.1
and any spin-off, split-off or similar transaction involving equity securities
of a Subsidiary or former Subsidiary as described in subsection 16.4. For
Restricted Stock Units, each such unit shall be the equivalent of one Share of
Common Stock for purposes of determining the number of Shares subject to an
Award. Until the stock certificate evidencing such Shares is issued (as
evidenced by the valid and appropriate entry on: the books of the Company or of
a duly authorized transfer agent of the Company or in a Participant’s account on
the electronic platform maintained to administer the Plan), no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Restricted Stock or Restricted Stock Unit, notwithstanding its vesting.
Except with respect to Restricted Stock or Restricted Stock Units with a
deferral feature and where delivery has been deferred to a time after the
vesting date, as permitted by the Administrator in its sole discretion, the
Company shall issue (or cause to be issued) such stock certificate promptly
after the Restricted Stock or Restricted Stock Unit vests. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 16 of the
Plan and except that Restricted Stock and Restricted Stock Units that have
already vested but have not yet been delivered due to the Participant’s election
to defer their delivery shall be credited with all dividends and other
distributions relating to shares of Stock, which shall be delivered to such
Participants simultaneously with the delivery of their deferred shares of Stock.


13.2    Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Restricted Stock and Restricted Stock Unit Awards granted under the Plan.
Restricted Stock and Restricted Stock Unit Awards shall be subject to the terms,
conditions, and restrictions determined by the Administrator at the time of
grant, which may include such performance-based milestones as are determined
appropriate by the Administrator, which may be Performance Goals, or for
Restricted Stock or Restricted Stock Unit Awards not intended to qualify as
“performance-based compensation” under Code Section 162(m), may be other
performance-based milestones. The Administrator may require the recipient to
sign a Restricted Stock or Restricted Stock Unit Agreement as a condition of the
Award. Any certificates representing the shares of Common Stock awarded shall
bear such legends as shall be determined by the Administrator.


13.3    Restricted Stock or Restricted Stock Unit Award Agreement. Each
Restricted Stock or Restricted Stock Unit grant shall be evidenced by an Award
agreement that shall specify the purchase price (if any) and such other terms
and conditions as the Administrator, in its sole discretion, shall determine;
provided; however, that if the Restricted Stock or Restricted Stock Unit Award
has a purchase price, such purchase price must be paid no later than the earlier
of (i) eight (8) years following the date of grant, or (ii) the vesting date.
    
13.4    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock or Restricted Stock Units as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Administrator on or before the
latest date permissible to enable the Restricted Stock or Restricted Stock Units
to qualify as “performance-based compensation” under Section 162(m) of the Code.
In granting Restricted Stock or Restricted Stock Units which is intended to
qualify under Section 162(m) of the Code, the Administrator shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock or Restricted Stock Units under
Section 162(m) of the Code (e.g., in determining the Performance Goals).







--------------------------------------------------------------------------------




13.5    Restricted Stock/Restricted Stock Unit Deferrals. The Administrator, in
its sole discretion, may permit Participants to defer the settlement of
Restricted Stock or Restricted Stock Units in accordance with Code Section 409A
and with rules and procedures established by the Administrator. Any deferred
Restricted Stock or Restricted Stock Units shall remain subject to the claims of
the Company’s general creditors until distributed to the Participant.


14.LEAVES OF ABSENCE. Unless the administrator provides otherwise, and subject
to applicable laws, vesting of awards granted hereunder shall cease during any
unpaid leave of absence. Moreover, unless the administrator provides otherwise,
any employee who transfers his or her employment to a subsidiary and receives an
equity incentive covering such subsidiary’s equity securities in connection with
such transfer, shall cease vesting in awards granted under this plan until such
time, if any, as such employee transfers from the employ of such subsidiary or
another subsidiary directly back to the employ of the company.


15.TRANSFERABILITY OF AWARDS. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the participant, only by the participant; provided, however, that the
Administrator, in its discretion, may permit the transfer of Awards to living
trusts or other estate planning entities as permitted under Form S-8 promulgated
under the Securities Act of 1933. If the administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the administrator deems appropriate; provided, however, that in no event may an
Award be transferred in exchange for consideration.


16.ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR SIMILAR TRANSACTION,
DISSOLUTION, MERGER, ASSET SALE OR CHANGE OF CONTROL.


16.1    Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award (including deferred Restricted Stock and Restricted Stock
Unit Awards that have not been settled), and the number of shares of Common
Stock which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award or forfeiture or repurchase of unvested
Restricted Stock or Restricted Stock Units, the price per share, if any, of
Common Stock covered by each such outstanding Award, the limit on the number of
Shares subject to an Option or SAR that may be granted to an Employee in any
fiscal year under subsection 6.3.1, as well as the limit of the number of Shares
that may be issued as Restricted Stock or Restricted Stock Unit Awards under
subsection 13.1, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option, SAR, Restricted Stock, or Restricted Stock
Unit award.


16.2    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, with respect to discretionary Awards granted under
the Plan (but not with respect to Awards granted to





--------------------------------------------------------------------------------




Outside Directors) the Board may, in the exercise of its sole discretion in such
instances, declare that any such Award shall terminate as of a date fixed by the
Board and give each Participant the right to exercise his or her Option or SAR
as to all or any part of the Optioned Stock, including Shares as to which the
Option would not otherwise be exercisable or accelerate the vesting of a
Participant’s Restricted Stock or Restricted Stock Unit Award.


16.3    Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation, or the sale of all (or substantially all) of the
assets of the Company, each outstanding Award shall be assumed or an equivalent
Award shall be substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. With respect to a discretionary Award
granted under the Plan (but not with respect to Options granted to Outside
Directors under Section 10), the Administrator may, in the exercise of its sole
discretion and in lieu of such assumption or substitution, provide for the
Participant to have the right to exercise such Option or SAR as to all of the
Optioned Stock, including as to Shares which would not otherwise be exercisable
and/or provide for the accelerated vesting of Restricted Stock or Restricted
Stock Units. With respect to Options and restricted stock units granted to
Outside Directors under Section 10, in the event that the successor corporation
does not agree to assume such Options and restricted stock units or to
substitute equivalent options or rights, each such outstanding Option and
restricted stock unit shall become fully vested and exercisable, including as to
Shares and units as to which it would not otherwise be exercisable, unless the
Board, in its discretion, determines otherwise.


If the Administrator makes a discretionary Option or SAR fully exercisable in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Administrator shall notify the Participant that the Option or SAR shall be
fully exercisable for a period of thirty (30) days from the date of such notice,
and the Option or SAR will terminate upon the expiration of such period.


For the purposes of this subsection, the Award shall be considered assumed if,
following the merger or sale of assets, the Award confers the right to purchase
(or, in the case of Restricted Stock or Restricted Stock Units without a
purchase price, receive), for each Share subject to the Award immediately prior
to the merger or sale of assets, the consideration (whether stock, cash, or
other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or SAR or
vesting of the Restricted Stock or Restricted Stock Unit Award, for each Share
subject to the Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.


16.4    Spin-Off or Split-Off. Subject to any required action by the
stockholders of the Company, the number and/or type of shares covered by each
outstanding Award (including deferred Restricted Stock and Restricted Stock Unit
Awards that have not been settled), the number and/or type of shares which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Award or forfeiture or repurchase of unvested Restricted Stock
or Restricted Stock Units, the price per share, if any, of Common Stock covered
by each such outstanding Award and the limit on the number of Shares subject to
an Option or SAR that may be granted to an Employee in any fiscal year under
subsection 6.3.1, as well as the limit of the number of Shares that may be
issued as Restricted Stock or Restricted Stock Unit Awards under subsection 13.1
shall be appropriately and proportionately adjusted to account





--------------------------------------------------------------------------------




for any increase or diminution in value of an Award resulting from a spin-off,
split-off or similar transaction involving equity securities of a Subsidiary or
former Subsidiary. Any such automatic and non-discretionary adjustment or action
shall be made by the Board, whose determination in that respect shall be final,
binding and conclusive.


17.AWARD GRANT DATE. The date of grant of an award shall be, for all purposes,
the date on which the administrator makes the determination granting such
Option, SAR, Restricted Stock, or Restricted Stock Unit award, or such other
later date as is determined by the administrator. Notice of the determination
shall be provided to each participant within a reasonable time after the date of
such grant.


18.AMENDMENT AND TERMINATION OF THE PLAN.


18.1    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.


18.2    Stockholder Approval. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws. Shares may not be added to the Plan (other than pursuant to
Sections 3, 16.1, or 16.4 hereof) without obtaining stockholder approval.


19.Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.


20.CONDITIONS UPON ISSUANCE OF SHARES.


20.1    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option or SAR or vesting of a Restricted Stock or Restricted Stock Unit Award
unless the exercise of such Option or SAR or vesting of such Restricted Stock or
Restricted Stock Unit Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel, as needed, for the Company with respect to such compliance.


20.2    Investment Representations. As a condition to the exercise of an Option
or SAR or purchase of Restricted Stock or Restricted Stock Unit, the Company may
require the person exercising such Option or SAR or purchasing such Restricted
Stock or Restricted Stock Unit to represent and warrant at the time of any such
exercise or purchase that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.


21.LIABILITY OF COMPANY.


21.1    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
was not obtained.







--------------------------------------------------------------------------------




21.2    Awards Exceeding Allotted Shares. If the Shares covered by an Award
exceed, as of the date of grant, the number of Shares which may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with subsection 18.2 of the Plan.


22.RESERVATION OF SHARES; SECTION 409A; NO REPRESENTATIONS OR COVENANTS AS TO
TAX QUALIFICATIONS. The Company, during the term of this Plan, will at all times
reserve and keep available such number of shares as shall be sufficient to
satisfy the requirements of the Plan.


Except as provided in the paragraph below, to the extent that the Administrator
determines that any Award is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and U.S. Department of Treasury regulations and other interpretive guidance
issued thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the effective date of the Plan or any
amendment thereto. Notwithstanding any provision of the Plan to the contrary, in
the event that following the date an Award is granted the Administrator
determines that the Award may be subject to Section 409A of the Code and related
U.S. Department of Treasury guidance (including such U.S. Department of Treasury
guidance as may be issued after the effective date of the Plan or any amendment
thereto), the Administrator may, without consent of the Participant, adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, including amendments or actions
that would result in a reduction to the benefits payable under an Award, in each
case, without the consent of the Participant, as applicable, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related U.S. Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A of the Code if compliance is not
practical.


Although the Company may endeavor to (1) qualify an Award for favorable tax
treatment under the laws of the United States or jurisdictions outside of the
United States (e.g., incentive stock options under Section 422 of the Code or
French-qualified stock options) or (2) avoid adverse tax treatment (e.g., under
Sections 280G, 409A or 457A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment and any liability to any Participant for failure to
maintain favorable or avoid unfavorable tax result. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Plan. Nothing in this Plan or in
an Award Agreement shall provide a basis for any person to take any action
against the Company or any Subsidiary based on matters covered by Section 409A
of the Code, including the tax treatment of any Awards, and neither the Company
nor any Subsidiary will have any liability under any circumstances to
Participant or any other party if the Award that is intended to be exempt from,
or compliant with, Section 409A of the Code, is not so exempt or compliant or
for any action taken by the Administrator with respect thereto.







--------------------------------------------------------------------------------




23.
UNDERWATER OPTION EXCHANGES. The Administrator may not permit the repricing,
including by way of exchange, of any Award, without receiving prior stockholder
approval.



24.DEFINITIONS. As used herein, the following definitions shall apply:


24.1    “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.


24.2    “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under federal and state corporate and
securities laws, the Code and any stock exchange on which the Common Stock is
listed or quoted.


24.3    “Award” means an award hereunder of an Option, Stock Appreciation Right,
Restricted Stock or Restricted Stock Unit.


24.4    “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing the terms and conditions of an Award,
including through electronic medium.


24.5    “Board” means the Board of Directors of the Company.


24.6    “Code” means the Internal Revenue Code of 1986, as amended.


24.7    “Committee” means a committee appointed by the Board or its Compensation
Committee in accordance with Section 4 of the Plan.


24.8     “Common Stock” means the Common Stock of the Company.


24.9    “Company” means Cypress Semiconductor Corporation, a Delaware
corporation.


24.10    “Consultant” means any person other than an Employee, including an
advisor or consultant, engaged by the Company or a Parent or Subsidiary to
render services and who is compensated for such services; provided, however,
that the term “Consultant” shall not include Outside Directors, unless such
Outside Directors are compensated for services to the Company other than through
payment of director’s fees.


24.11    “Continuous Status as a Director” means that the Director relationship
is not interrupted or terminated.


24.12    “Continuous Status as an Employee, Consultant or Director” means that
the employment, consulting or Director relationship with the Company or any
Parent or Subsidiary is not interrupted or terminated. Continuous Status as an
Employee, Consultant or Director shall not be considered interrupted in the case
of: (i) any leave of absence approved by the Company, including sick leave,
military leave, or any other personal leave; provided, however, that for
purposes of Incentive Stock Options, no such leave may exceed ninety (90) days,
unless reemployment upon the expiration of such leave is guaranteed by contract
(including certain Company policies) or statute; provided, further, that on the
ninety-first (91st) day of any such leave (where reemployment is not guaranteed
by contract or statute) the Participant’s Incentive Stock Option shall cease to
be treated as an Incentive





--------------------------------------------------------------------------------




Stock Option and will be treated for tax purposes as a Nonstatutory Stock
Option; or (ii) transfers between locations of the Company or between the
Company, its Parent, its Subsidiaries or its successor.


24.13    “Director” means a member of the Board.


24.14    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.


24.15    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.


24.16    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


24.17    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


24.17.1     If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, the Fair Market Value of a
Share of Common Stock shall be the closing sale price for such stock (or the
mean of the closing bid and asked prices, if no sales were reported), as quoted
on such exchange (or the exchange with the greatest volume of trading in Common
Stock) or system on the date of such determination (or, in the event such date
is not a trading day, the trading day immediately prior to the date of such
determination), as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or


24.17.2     If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean of the closing bid and asked prices for such
stock on the date of such determination (or, in the event such date is not a
trading day, the trading day immediately prior to the date of such
determination), as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or


24.17.3    In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator.


24.18    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


24.19    “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.


24.20    “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option grant. The Notice of Grant is part of the
Option Agreement.







--------------------------------------------------------------------------------




24.21    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


24.22    “Option” means a stock option granted pursuant to the Plan or the
Terminated Plans.


24.23    “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.


24.24    “Optioned Stock” means the Common Stock subject to an Option or SAR.


24.25    “Outside Director” means a Director who is not an Employee or
Consultant.


24.26    “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.


24.27    “Participant” means an Employee, Consultant or Outside Director who
holds an outstanding award.


24.28    “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the performance
measures for any performance period will be any one or more of the following
objective performance criteria, applied to either the Company as a whole or,
except with respect to stockholder return metrics, to a region, business unit,
affiliate or business segment, and measured either on an absolute basis or
relative to a pre-established target, to a previous period’s results or to a
designated comparison group, and, with respect to financial metrics, which may
be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles or to include any items otherwise excludable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) revenue (on an absolute basis or adjusted for currency
effects), (iii) gross margin, (iv) operating expenses or operating expenses as a
percentage of revenue, (v) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (vi) earnings per share,
(vii) stock price, (viii) return on equity, (ix) total stockholder return, (x)
growth in stockholder value relative to the moving average of the S&P 500 Index,
the Philadelphia Semiconductor Sector Index or another index, (xi) return on
capital, (xii) return on assets or net assets, (xiii) return on investment,
(xiv) economic value added, (xv) operating profit or net operating profit, (xvi)
operating margin, (xvii) market share, (xviii) contract awards or backlog, (xix)
overhead or other expense reduction, (xx) credit rating, (xxi) objective
customer indicators, (xxii) new product invention or innovation, (xxiii)
attainment of research and development milestones, (xxiv) improvements in
productivity, (xxv) attainment of objective operating goals, and (xxvi)
objective employee metrics.


24.29    “Plan” means this 2013 Stock Plan, as amended from time to time.


24.30    “Restricted Stock/Restricted Stock Unit/RSU” means the grant of shares
or a right to receive shares of Common Stock granted pursuant to Section 13 of
the Plan.





--------------------------------------------------------------------------------






24.31    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


24.32    “Stock Appreciation Right” or “SAR” means a Stock Appreciation Right
granted pursuant to Section 12 of the Plan.


24.33    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 16 of the Plan.


24.34    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.







